—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered May 22, 1996, convicting defendant, after a jury trial, of robbery in the first degree and grand larceny in the second degree, and sentencing him to concurrent terms of 9 to 18 years and 3V3 to 10 years, unanimously affirmed.
The court properly declined to submit to the jury the affirmative defense of duress, since no reasonable view of the evidence supported that defense. There was no evidence that the codefendant made any type of threat to harm either defendant or anyone else if defendant did not agree to participate in the crime (see, Penal Law § 40.00).
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Wallach, Lerner, Andrias and Saxe, JJ.